UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1004


ERIC D. STREETER,

                     Plaintiff - Appellant,

              v.

WALDEN UNIVERSITY, LLC; LAUREATE EDUCATION, INC.,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Chief District Judge. (1:16-cv-03460-CCB)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric D. Streeter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric D. Streeter seeks to appeal a motion filed before the Judicial Panel on

Multidistrict Litigation (JPML). This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541, 545-46 (1949). The filing Streeter seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order. In addition, this court may review orders

from the JPML only when petitioned by extraordinary writ, and then only in certain

circumstances not present here.     See 28 U.S.C. § 1407(e) (2012).      Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            2